Title: From George Washington to Jonathan Trumbull, Sr., 5 September 1780
From: Washington, George
To: Trumbull, Jonathan, Sr.


                        

                            
                            Dear Sir
                            Head Quarters Bergen County 5th Sepr 1780
                        
                        I am honored by your Excellencys favor of the 31st ulto accompanied by a letter to the Committee of
                            Cooperation, which I took the liberty of opening; as those Gentlemen had been, some little time before, recalled by
                            Congress—Our situation, in respect to Meat, is, if possible, worse now than it was when I addressed my circular letter of
                            the 27th ulto. The Country in the neighbourhood is daily more and more exhausted, and our prospects of an immediate supply
                            from a distance are far from being adequate to our wants. The whole Army will be this day without Meat, and some part of
                            it has been several days on short allowance.
                        While I rejoice to hear that the Country abounds in supplies, I cannot but be alarmed at finding your
                            Excellency Express a fear that they will come on irregularly to the Army. I very much approve of the plan of establishing
                            a correspondence between the superintending Commissaries of the New England States, for want of which we are, no doubt,
                            subjected to many inconveniencies.
                        I will not undertake to say how the account of supplies furnished by the State of Connecticut stands upon a
                            general scale, but if I am not misinformed by the Commissary General, she is very considerably deficient upon the
                            requisitions made by the Committee of Cooperation. He tells me he has received no Cattle from Colo. Champion for five weeks
                            past.
                        The four or five hundred Barrels of salt Beef, which your Excellency mentions, will be a most valuable
                            acquisition to the Magazine at West point, as we have been under the necessity of consuming the small quantity which I had
                            wished to keep in reserve at that post, to secure it in case of a sudden investiture. You will therefore oblige me by
                            forwarding it as expeditiously as possible to that place. I have the honor to be with the highest Respect and Esteem Dear
                            Sir Your Excellency’s most obt and humble Servt
                        
                            Go: Washington
                        
                    